

114 S3299 IS: Bottles and Breast­feed­ing Equipment Screening Act
U.S. Senate
2016-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3299IN THE SENATE OF THE UNITED STATESSeptember 8, 2016Ms. Ayotte introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo direct the Secretary of Homeland Security to notify air carriers and security screening
			 personnel of the Transportation Security Administration of the guidelines
			 of the Administration regarding permitting baby formula, breast milk, and
			 juice on aircraft, and for other purposes.
	
 1.Short titleThis Act may be cited as the Bottles and Breast­feed­ing Equipment Screening Act. 2.TSA security screening guidelines for baby formula, breast milk, and juice on aircraft; training on special proceduresNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall—
 (1)notify air carriers and security screening personnel of the Transportation Security Administration of the guidelines of the Administration regarding permitting baby formula, breast milk, and juice on aircraft under the Administration’s guidelines known as the 3–1–1 Liquids Rule Exemption; and
 (2)in training procedures for security screening personnel of the Administration, include training on all special procedures under the Administration’s travel guidelines.